           IN THE UNITED STATESDISTRICT COURT
           FOR THE SOUTHERNDISTRICT OF ALABAMA
                      SOUTHERNDIVISION
CYNTHIA PERRY,
                                                                                   11
                  Plaintiff,                                                       r
                                                                                   El
      V.                               No. 21-CV-02-JB                             1:.
                                                                                   11
                                                                                   3]
CASH APP CORPORATION.                                                              I- 'I_I
                                                                                   I-- b

SQUAREINC                                                                          r'IJ
                                                                                   I=b

CHIME FINANCIAL LLC,                                                                1-I
                                                                                    : 1
                                                                                   IoA
                                                                                   Inah
                                                                                   1:Pl
                  Defendants.                                                      ILIJ

                                                                                     Ii;i
                                                                                     1::1
                                                                                     1:I
                                                                                     r-  1:1




              NOTICE OF VOLUNTARY DISMISSAL AS TO
                   CHIME FINANCIAL LLC ONLY

      Comes plaintiff CYNTHIA PERRY, by and through herself pursuant to all
the applicable rules of Federal Civil Proc., voluntarily dismissing or otherwise
withdrawing her complaint as to Defendant Chime Financial Only.


Dated:
    L/-2 /- Ld 1/
                                   a                      Pro Se
                                2104Wolf RidgeRoad
                                Apt. #4
                                Whistler. Alabama 36612
          IN THE UNITED STATESDISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF ALABAMA
                      SOUTHERNDIVISION
CYNTHIA PERRY,
                                                                                      -r1

                  Plaintiff,                                                          r'
                                                                                      El
      V.                             No. 21-CV-02-JB                                ']D
                                                                                    -tI
                                                                                    :71
                                                                                    I'l_I
CASH APP CORPORATION,                                                               I + n =•



                                                                                    rL:I
SQUAREINC                                                                           In
                                                                                     ]:1
CHIME FINANCIAL LLC,                                                                 =3
                                                                                    Ibn
                                                                                    I--:‘
                                                                                    1,.11
                  Defendants                                                        +I L+
                                                                                    RT:
                                                                                    III it
                                                                                    L=1
                                                                                    1=1
                                                                                    El
                                                                                    rIII:1




                          CERTIFICATE OF SERVICE


      1 CYNTHIA PERRY, herebycertifiesthat on the 21stday of ,4/77//of 2021,
either mailed or causedto be mailed or transmitted via email, to Defendant Chime
Financial LLC, with postage fully prepaid thereon to the address on file and cur-
rently by this court and Defendant C'

Dated:c+   AL aOl/
                                           ia Perry, Plaintiff I
                                     2104Wolf RidgeRoad
                                     Apt. #4
                                     Whistler, Alabama
                                     (25 1) 635-8056
